                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                   Case No.: 8:18-cr-212-T-33CPT

RIAD M. SLEIT
_______________________________/

                                ORDER

      This cause is before the Court pursuant to the status

conference held before the Undersigned on January 4, 2019.

At that hearing, in open court, counsel for both Defendant

and for the Government agreed that this case should be

returned to the United States District Court for the District

of   Columbia,   where   the    case      was    initiated.     The   Court

accordingly directs the Clerk to so transfer the case.

      Accordingly, it is

      ORDERED, ADJUGED, and DECREED:

      The Clerk is directed to transfer this case to the United

States   District   Court      for       the    District   of    Columbia.

Thereafter, the Clerk shall close this case.

      DONE and ORDERED in Chambers in Tampa, Florida, this 4th

day of January, 2019.




                                     1
2
